           CASE 0:21-cr-00109-WMW-HB Doc. 28 Filed 08/11/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA
                               Criminal No.: 21-cr-109(1) (WMW/HB)



 UNITED STATES OF AMERICA,                     )
                                               )
                                 Plaintiff,    )
 vs.                                           )   DEFENDANT’S PRETRIAL MOTION FOR
                                               )   PARTICIPATION BY COUNSEL IN VOIR
 DEREK MICHAEL CHAUVIN,                        )                 DIRE
                                               )
                                 Defendant.    )
                                               )
                                               )

         Derek Michael Chauvin, through his undersigned attorney, Eric J. Nelson, Halberg

Criminal Defense, moves the Court for an Order permitting his attorney to supplement the

Court’s voir dire examination by further inquiring as to what stereotypes a prospective juror

might maintain and the impact caused by this belief on the juror’s impartiality.

         This motion is based upon the files and records in this case, the Indictment, the Federal

Statutes, the Federal Rules of Criminal Procedure, the United States and Minnesota Constitutions

and upon such other and further points and authorities as may subsequently be presented to the

Court.

                                                   Respectfully submitted,

                                                   HALBERG CRIMINAL DEFENSE

 Dated:     August 11, 2021                        /s/ Eric J. Nelson
                                                   Eric J. Nelson
                                                   Attorney No. 308808
                                                   Attorney for Defendant
                                                   7900 Xerxes Avenue South, Suite 1700
                                                   Bloomington, MN 55431
                                                   Phone: (612) 333-3673
